DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 	Receipt of Applicants After-Final remarks and amended claims filed on March 4, 2021 is acknowledged. Claims 68-72 are pending in this application. Claims 1-67 and 73-87 have been cancelled.  All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 87 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of the claim being cancelled.  
Claim Rejections - 35 USC § 103
The rejection of claims 68-72 under 35 U.S.C. 103 as being unpatentable over Frankenbach et al. (US 2016/0089464) has been withdrawn in view of Applicants amendment to the independent claims to recite water is present in the amount of 8-10% of the absorbent article. 

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:  The closest prior art is that of Frankenbach et al. (US 2016/0089464) which discloses malodor reduction compositions included in consumer products (abstract). Examples of consumer products include bath tissues, facial tissues, paper handkerchiefs, paper towels, and feminine napkins (paragraph 0006).  The malodor reduction composition that is a consumer product is an absorbent article said absorbent article comprising a total of, based on total consumer product weight, from about 0.1% to about 75%, of one or more of said malodor reduction materials and, wherein the article comprises a top sheet, a back sheet, an absorbent core disposed between the top sheet and the back sheet, and an acquisition layer disposed between the top sheet and the absorbent core, wherein the malodor reduction composition is disposed on one of the back sheet, absorbent core,  or acquisition layer, said absorbent article comprises a hot melt adhesive and the hot melt adhesive comprises the malodor reduction composition (paragraph 0040). 
The malodor reduction composition comprises an antimicrobial agent include piroctone olamine and 10-75% of a glycol. Propylene glycol is disclosed (paragraph 0041). 
Frankenbach, however, does not disclose the use of water in the article of absorbent material, therefore, there is no motivation or suggestion within the prior art to incorporate 8-10% water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615